Citation Nr: 1513956	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.

2.  Entitlement to restoration of service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran and his spouse testified before a Decision Review Officer in April 2011, and before the undersigned Veterans Law Judge in January 2015.  Transcripts of the hearings are of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The grant of service connection for diabetes mellitus, type II and peripheral neuropathy of the upper and lower extremities is not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of service connection for diabetes mellitus, type II, was not proper and service connection is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105(d) (2014). 

2.  The severance of service connection for peripheral neuropathy of the upper and lower extremities was not proper and service connection is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the RO's severance of service connection for diabetes mellitus, type II, was improper. 

Service connection may be severed only where evidence establishes that it is "clearly and unmistakably erroneous", the burden of proof being upon the Government.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d).

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court of Appeals for Veterans' Claims (Court) described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law.  In order for there to be "clear and unmistakable error" under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). . .  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Id.  A determination that there was a "clear and unmistakable error" must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or BVA, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Graves, 6 Vet. App. at 170-71.

When severance of service connection is considered warranted, a rating action proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record and furnished with detailed reasons for the contemplated action and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within 60 days, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105.

In this matter the Veteran was issued a proposed severance rating in December 2010 with notice provided in January 2011.  Service connection was then severed in a July 2011 rating decision more than 60 days later.  Thus the evidence reflects that the procedure regarding severance was properly followed, and the Veteran is not alleging otherwise.  

The question now turns to whether the severance itself was proper.

In a November 2009 decision, the Board observed that there was conflicting medical evidence in the record as to the nature of the Veteran had diabetes mellitus, type I or type II, but found that the evidence of record was in relative equipoise as to this issue.  The Board stated that numerous private and VA reports showed clinical impressions of diabetes mellitus, type I, including the April 2006 VA opinion of examiner Dr. L. W that the Veteran had diabetes mellitus, type I, as well as diagnoses of diabetes mellitus, type II.  The Board concluded that it was at least as likely as not that the Veteran had diabetes mellitus, type II.

After effectuating the Board's grant the RO effectuated the Board's grants of service connection for diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities, effective November 15, 2005.  The RO assigned a 20 percent disability rating for the Veteran's diabetes mellitus, type II, and a 10 percent disability rating, each, for the right and left upper extremity and right and left lower extremity.

In a September 2010 deferred rating decision, after conducting an extensive review of the claims file, the RO sought clarification regarding whether the Veteran had diabetes mellitus, type II from April 2006 VA examiner Dr. L.W.  

In a joint opinion, Dr. R.H., an endocrinologist, and Dr. L.W., a neurologist, stated that the Veteran has diabetes mellitus, type I and opined that it is not possible to state with absolute certainty that the Veteran has diabetes mellitus type versus type II, but it is possible to state that he has diabetes mellitus type I to a reasonable degree of medical certainty.  She also stated that the evidence of record does not show a diagnosis of diabetes mellitus type II at any time.

Inexplicably, in June 2011, the RO again requested an opinion as to whether the Veteran had diabetes mellitus, type I or type II from Dr. L.W.  That same month, she stated that her "impression" remained that the Veteran had diabetes mellitus type I.  She also stated that the Veteran "wants to be compensated by the US government for a condition that he does not have and has never had; I am sorry for that...It is time for this case to end."

The Board agrees. 

While there may be trepidations regarding the 2009 Board decision (and the undersigned may have made a different decision in 2009) this is not the standard of review in 2015.  There is simply not enough evidence in this case to make the finding for severance based on the standard that it was "clearly and unmistakably" error.  Such grant of service connection in 2009 was based on an evaluation of the medical evidence which the Board found was in relative equipoise as to the issue of whether the Veteran had a diagnosis of diabetes mellitus type II as opposed to type I.

It is not clear from the record as to why the RO obtained another VA etiological opinion from Dr. L.W. in September 2010 and June 2011 at which time she confirmed her prior diagnosis of diabetes mellitus, type I, which, in part, served as basis for severance of service connection for diabetes mellitus, type II.  Significantly, the Board's November 2009 decision considered Dr. L.W.'s earlier April 2006 diagnosis of diabetes mellitus, type I, when it decided to grant service connection for diabetes mellitus, type II.  VA is not permitted to obtain additional medical opinions if the purpose is to obtain evidence against a Veteran's case.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In this case, the RO's severance of service connection for diabetes mellitus, type II was based upon a finding that the Veteran should have been diagnosed as having diabetes mellitus, type I.  Essentially, severance was based upon a "change in diagnosis."  The Board does not find that this characterization of the "change in diagnosis" approaches the legal criteria that the Board's finding that the evidence was in relative equipoise concerning whether the Veteran had diabetes mellitus, type II, was "clearly erroneous".  Rather, the change in diagnosis seems to be closer to a difference of opinion, which is exemplified by the subsequent opinions of VA examiner Dr. L.W. that the Veteran has diabetes mellitus, type I.  Such cannot provide the basis for a finding that the November 2009 Board decision was clearly and unmistakably erroneous.  The doctor is simply repeating their prior opinion while at the same time clearly stating it is "not possible to state with absolute certainty that the Veteran has diabetes mellitus type versus type II, but it is possible to state that he has diabetes mellitus type I to a reasonable degree of medical certainty."  

A "reasonable degree of medical certainty" is not the standard in this case.  "Clearly and unmistakably erroneous" is the standard and this medical opinion does not meet this very high standard. 

The Board finds that the severance of service connection for diabetes mellitus, type II and peripheral neuropathy of the upper and lower extremities (secondary to diabetes mellitus, type II) was improper, and service connection for diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities is restored.

ORDER

Restoration of service connection for diabetes mellitus, type II, is granted. 

Restoration of service connection for peripheral neuropathy of the upper and lower extremities is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


